Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 15 and 17 – 19 have been examined. Claim 16 has been canceled by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 4 – 5, 11 – 15, and 17 – 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nagano et al. (9,803,533). In regard to claims 1, 11 – 15, and 17, Nagano discloses a tractor comprising a traveling body having an engine (Fig. 1, items 1 and 7), a pair of left and right front wheels and a pair of left and right rear wheels configured to support the traveling body (Fig. 1, items 4 and 5), steps for getting on and off of an operation unit on the traveling body (Fig. 1, unnumbered cab and item 21), a fuel tank configured to supply fuel to the engine (Fig. 7, item 16), a post-processing device configured to purify exhaust gas of the engine (Figs. 2 and 3, item 30), and a reductant tank configured to store a reductant to be supplied to the post-processing device (Fig. 1, item 17), wherein the reductant tank is arranged between one of the steps and one of the front wheels, on the left side of the traveling body (Fig. 1), and wherein a refueling cylinder of the fuel tank is provide above the reductant tank (Fig. 7, wherein the top portion of item 16 is vertically higher than, i.e. above, item 17).
In regard to claims 2, 4 – 5, and 18, Nagano discloses wherein a rear surface of the reductant tank is supported on a step side via a supporting member (Fig. 7, unnumbered platform beneath item 17), and a front surface of the reductant tank has a recess (Fig. 7, unnumbered recess into which item 17a extends).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 – 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (9,803,533) as applied to claims 1 – 2, 4 – 5, and 11 – 18 above, and further in view of Schmitz et al. (9,174,682). In regard to claim 10, Nagano discloses an operation unit (Fig. 1, unnumbered cab on item 10).
Nagano does not disclose the use of a front fender at the rear of the front wheels. In regard to claims 3, 6 – 9, and 19, Schmitz discloses a tractor comprising a front fender is provided on a rear of a front wheel (Fig. 1, unnumbered fender behind item 2a), and a recess  formed on a front surface of a tank and on a side where the front fender is provided (Fig. 1, unnumbered, curved recess in item 4, facing item 2a), the recess being concaved along an outer circumference shape of the front fender (Fig. 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a front wheel fender, as taught by Schmitz, to the tractor of Nagano, in order to minimize dirt and debris thrown onto the tractor by the wheels.

Response to Arguments
Applicant's arguments filed 09 May 2022 have been fully considered but they are not persuasive.

Applicant states, “Nagano does not describe any portion of the refueling tank being provided above the urea water tank 17.”
Applicant appears to be arguing that the refueling tank is not directly above, or vertically overlapping the urea water tank. This is not the case. As shown in Nagano figure 7, the topmost part of the refueling tank is vertically higher than, i.e. above, the urea water tank.  This configuration meets the current claim language, as no further locational specificity is currently recited.

	Applicant also states, “For example, Nagano fails to disclose or suggest ‘a rear surface of the reductant tanks is supported on a step side via a supporting member,’ as in claim 2.”
	As shown in Nagano figure 7, item 17 is supported by a plate, i.e. supporting member, extending underneath item 16 and connected to item 17, said plate being between the step and item 17, i.e. on the step side. As such, Nagano meets the current claim language.

	For these reasons, the rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618